DETAILED ACTION
Oath/Declaration
1.	Oath and declaration filed on 3/27/2019 is accepted.
Allowable Subject Matter
2.    Claims 1-15 are allowed.
3.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 and 14,which include,
a latching microelectromechanical system having  a first thermoelectric actuator and a latching actuator having  Attorney Docket No. UC214_JZO4_NP 9a second thermoelectric actuator having a second pair of spaced apart electrical terminals and  an electrically conductive fourth beam connected between the second pair of electrical terminals and a blocker connected to a center of the fourth beam and an electrical current applied to the second pair of electrical terminals induces thermal displacement of the fourth beam in the second direction and displacement of the fourth beam induces displacement of the blocker in the first direction from a second resting position to a second displaced position and  the movable element and the blocker are in the first and second resting positions, respectively and  a first electrical current applied to the first and second pair of electrical terminals induces displacement of the mirror from the first resting position to the first displaced position and induces displacement of the blocker from the second resting position to the second displaced position; when the movable element and the blocker 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest reference Lewis et al (9,082,353 B2) discloses microelectromechanical system based display apparatus has a dual inverter latch coupling two actuators and Knieser et al (2002/0125117 A1) discloses microelectromechanical system (MEMS) digital electrical isolator (referring figure 1) a MEMS digital isolator 10 and an actuator 12 and beam 20 and flexing arm pair 46 latching structure (paragraph 0049 and 0055) .References  failed to discloses a latching microelectromechanical system having  a first thermoelectric actuator and a second thermoelectric actuator and the movable element and the blocker are in the first and second displaced position and movable element to return to the first resting position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.